In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of the motion for judgment on the pleadings of Cuyahoga County Transition Executive Committee et al., the motion to dismiss of Cuyahoga County Board of Commissioners et al., relator’s motion to strike the affidavit attached to answer and motion to deny or dismiss motion for judgment on the pleadings, and motion for leave to file amended complaint,
It is ordered by the court that the motion for leave to file amended an complaint is granted; the motions for judgment on the pleadings, to dismiss, and to strike are denied.
It is further ordered by the court, sua sponte, that an alternative writ is granted and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relator shall file a brief within 10 days of the filing of the evidence; respondent shall file a brief within 20 days after the filing of relator’s brief; and relator may file a reply brief within 7 days after filing of respondents’ brief.